            Case 6:21-cv-00220-ADA Document 1 Filed 03/08/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION




           Sockeye Licensing TX LLC,                                  Case No. 6:21-cv-220

                 Plaintiff,                                           Patent Case

                 v.                                                   Jury Trial Demanded

           Skyworth Group Limited,

                 Defendant.



                                 COMPLAINT FOR PATENT INFRINGEMENT

       1.       Plaintiff Sockeye Licensing TX LLC (“Plaintiff”), through its attorneys,

complains of Skyworth Group Limited (“Defendant”), and alleges the following:

                                                   PARTIES

       2.       Plaintiff Sockeye Licensing TX LLC is a corporation organized and existing

under the laws of [insert] that maintains its principal place of business at [insert].

       3.       Defendant Skyworth Group Limited is a corporation organized and existing under

the laws of Bermuda that maintains an established place of business at Rooms 1601-04

Westlands Centre, 20 Westlands Road, Quarry Bay, Hong Kong.

                                               JURISDICTION

       4.       This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       5.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

                                                   1
             Case 6:21-cv-00220-ADA Document 1 Filed 03/08/21 Page 2 of 7




        6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                    VENUE

        7.      Venue is proper in this District under 28 U.S.C. § 1391(c) because Defendant is a

foreign corporation. In addition, Defendant has committed acts of patent infringement in this

District, and Plaintiff has suffered harm in this district.

                                              PATENTS-IN-SUIT

        8.      Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

8,135,342; and 9,547,981 (the “Patents-in-Suit”); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patents-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the

present action for infringement of the Patents-in-Suit by Defendant.

                                              THE ’342 PATENT

        9.      The ’342 Patent is entitled “System, method and apparatus for using a wireless

cell phone device to create a desktop computer and media center,” and issued 2012-03-13. The

application leading to the ’342 Patent was filed on 2007-09-17. A true and correct copy of the

’342 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

                                              THE ’981 PATENT

        10.     The ’981 Patent is entitled “System, method and apparatus for using a wireless

device to control other devices,” and issued 2017-01-17. The application leading to the ’981

Patent was filed on 2014-11-03. A true and correct copy of the ’981 Patent is attached hereto as

Exhibit 2 and incorporated herein by reference.

                              COUNT 1: INFRINGEMENT OF THE ’342 PATENT
                                              2
          Case 6:21-cv-00220-ADA Document 1 Filed 03/08/21 Page 3 of 7




       11.     Plaintiff incorporates the above paragraphs herein by reference.

       12.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’342 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’342 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’342 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’342 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       13.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’342 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       14.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       15.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’342 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’342 Patent. See Exhibit 3

(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

                                                  3
          Case 6:21-cv-00220-ADA Document 1 Filed 03/08/21 Page 4 of 7




       16.      Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’342 Patent, literally or by the doctrine of equivalents, by selling

Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’342 Patent.

       17.      Exhibit 3 includes charts comparing the Exemplary ’342 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’342 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’342 Patent Claims.

       18.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       19.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE ’981 PATENT

       20.      Plaintiff incorporates the above paragraphs herein by reference.

       21.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’981 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’981 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’981 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the




                                                   4
          Case 6:21-cv-00220-ADA Document 1 Filed 03/08/21 Page 5 of 7




’981 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       22.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’981 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       23.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       24.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’981 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’981 Patent. See Exhibit 4

(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

       25.     Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’981 Patent, literally or by the doctrine of equivalents, by selling

Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’981 Patent.

       26.     Exhibit 4 includes charts comparing the Exemplary ’981 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products




                                                   5
             Case 6:21-cv-00220-ADA Document 1 Filed 03/08/21 Page 6 of 7




practice the technology claimed by the ’981 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’981 Patent Claims.

        27.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        28.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        29.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment that the ’342 Patent is valid and enforceable

        B.      A judgment that Defendant has infringed directly and indirectly one or more

                claims of the ’342 Patent;

        C.      A judgment that the ’981 Patent is valid and enforceable

        D.      A judgment that Defendant has infringed directly and indirectly one or more

                claims of the ’981 Patent;

        E.      An accounting of all damages not presented at trial;

        F.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant's continuing or future infringement, up until the date such judgment

                is entered with respect to the ’342; and ’981 Patents, including pre- or post-

                judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284;




                                                     6
           Case 6:21-cv-00220-ADA Document 1 Filed 03/08/21 Page 7 of 7




      G.       And, if necessary, to adequately compensate Plaintiff for Defendant's

               infringement, an accounting:

                i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                     that it incurs in prosecuting this action;

               ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                     this action; and

              iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                     deems just and proper.


Dated: March 8, 2021                    Respectfully submitted,

                                               /s/ Isaac Rabicoff
                                               Isaac Rabicoff
                                               Rabicoff Law LLC
                                               5680 King Centre Dr, Suite 645
                                               Alexandria, VA 22315
                                               7736694590
                                               isaac@rabilaw.com


                                               Counsel for Plaintiff
                                               Sockeye Licensing TX LLC




                                                  7
